                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    CLEAN LABEL PROJECT FOUNDATION,

                                    Plaintiff,

                    v.
                                                          Case No. 1:20-cv-03154 (KBJ)
    THE HAIN CELESTIAL GROUP INC.,

                                    Defendant.




                                          ERRATA

       Plaintiff Clean Label Project Foundation, by and through counsel, respectfully

 submits the foregoing Errata, along with the attachments to correct clerical errors and add

 the following to ECF No. 7 filed on November 30, 2020:

       1) Certificate of Service for Plaintiff’s Motion to Remand to D.C. Superior

           Court.

       2) Exhibit A with corrected cover sheet.

       3) A Proposed Order as required by Local Rules of Civil Procedures 7(c).

       Plaintiff received guidance from ECF case administrator this morning to file the

above attachments to this Errata.

 Dated: December 1, 2020.

                                    Respectfully submitted,

                                    /s/ Julie T. Oliver-Zhang
                                    Julie T. Oliver-Zhang, Esquire (#997183)
                                                 1
                                       OLIVER-ZHANG LAW, PLLC
                                       810 New Hampshire Avenue,
                                       NW Washington, D.C. 20037
                                       T: (202) 643-1110
                                       F: (202) 643-1596




                                      Kristen M. Ross, Esq. (MD Bar No. 0712120212)
                                      Davitt, Lalley, Dey & McHale, PC
                                      1971 Beltline Ave., Suite 106
                                      Grand Rapids, MI 49525
                                      Tel: (202) 750-0355
                                      kristen.ross@dldmlaw.com
                                     Attorneys for Clean Label Project (CLP)



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, a copy of the foregoing was served via the

court’s electronic filing system on all counsel of record.


                                                  /s/
                                          Julie Oliver-Zhang, Esq.




                                                  2
